DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Amendment in Response to Non-Final Office Action filed June 16, 2022 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s arguments and amendments to the claims, specification and drawings.

Election/Restriction
Claims 30-31, 33 and 39-49 are allowable. The election of species requirement between claims 32 and 33, between claims 35 and 36, and between claim 38 and 39, as set forth in the Office action mailed on November 1, 2021, has been reconsidered in view of the allowability of claims to the elected species. Claims 32 and 38 have been rejoined and examined on the merits. Claim 35 is canceled.
The Election of Species requirement is WITHDRAWN.

Allowable Subject Matter
The following claims are allowed: 30-33 and 38-49.
Independent claim 30 is directed, in part, to a set of nucleic acid constructs wherein 
each nucleic acid construct comprises a region of interest (ROI), at least one unique identifier that distinguishes the construct from other constructs having the same ROI, two or more universal priming sites, and at least one subset-specific priming site. In addition, the set of constructs comprises two or more subsets, wherein each subset is identified by one subset-specific priming site.
The closest prior art is McCloskey (US Patent App. Pub. No. 2007/0020640)
and Drmanac (US Patent App. Pub. No. 2010/0081128). The teachings of McCloskey are discussed in the Non-Final Office Action mailed March 31, 2022. Also as noted in that Non-Final Office Action, McCloskey does not teach or suggest “two or more universal priming sites”.
	Drmanac discloses a method of creating circular molecules from fragments of genomic DNA, to which adaptors are attached (Fig. 1E). In Fig. 1E, 1302, which is a fragment of DNA, is ligated to 1300, which is an adaptor that carries a type IIS restriction endonuclease recognition site, to form a circle. A type IIS enzyme then cuts the original DNA fragment, and a second adapter, 1310, is ligated into that cut. Drmanac para. 51 describes an exemplary protocol for generating a DNA circle, comprising, in part, ligating two adaptors BR2 and UR3 to the TN1 (target DNA fragment) sequence. The adaptors are partially-double stranded, having a “ligated” strand joined to T1N, and a “temp” strand that supplies a NNNNNNNN sequence that hybridizes to the corresponding sequence at the ends of T1N. The reaction volume is then subjected to several purification steps. The resulting population of nucleic acids will have the following structure:
5’ – BR2 – NNNNNNNNGCATANCACGANGTCATNATCGTNCAAACGTCAGTCCANGAATCNAGAT CCACTTAGANTGNCGNNNNNNNN – UR3 – 3’ 

… with the middle sequence between the adaptors being the sequence of T1N.

The instant universal priming sites read on BR2 and UR3, while the instant unique identifier oligonucleotide read on the N8 at either end of T1N. The underlined portion of T1N corresponds to the instant subset-specific priming site, as it could simply be a region encompassing one of the Ns outside of the N8 sequences, while the remaining sequence would correspond to the instant ROI. However, instant claim 30 requires “at least one unique identifier … that distinguishes the … construct from other … construct(s) in the set having nucleic acid sequence(s) comprising the same ROI”. While Drmanac’s population of constructs might meet this limitation, inherent disclosure may not be established by probabilities or possibilities. MPEP 2163.07(a). Therefore, since the Drmanac disclosure neither expressly recites this limtation, nor meets the requirements for inherent disclosure of the limitation, Drmanac does not teach or suggest, at least, the recited limitation in instant claim 30.
	Therefore, neither McCloskey nor Drmanac teach or suggest each limitation of, at least, independent claim 30. In addition, there does not appear to be any motivation for the ordinary artisan to combine the teachings of McCloskey and Drmanac to arrive at the instantly claimed constructs. Thus, the claims are free of the art.

Conclusion
Claims 30-33 and 38-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637